

114 S2159 IS: Women’s Public Health and Safety Act
U.S. Senate
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2159IN THE SENATE OF THE UNITED STATESOctober 7, 2015Mr. Vitter (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to allow for greater State flexibility with respect
			 to excluding providers who are involved in abortions.
	
 1.Short titleThis Act may be cited as the Women’s Public Health and Safety Act. 2.Increasing State flexibility in determining participation of providers who perform, or participate in the performance of, abortionsSection 1902 of the Social Security Act (42 U.S.C. 1396a) is amended—
 (1)in subsection (a)(23), by striking subsection (g) and inserting subsection (g), subsection (ll),; and (2)by adding at the end the following new subsection:
				
					(ll)Rules with respect to determination of participation of providers who perform, or participate in
			 the performance of, abortions
 (1)In generalBeginning October 1, 2015, subject to paragraph (2), for purposes of this title, a State, at its option, may establish criteria with respect to the participation under the State plan (or under a waiver of the plan) of an institution, agency, entity, or person who performs, or participates in the performance of, abortions.
 (2)ExceptionParagraph (1) shall not apply to an abortion— (A)if the pregnancy is the result of an act of rape or incest; or
 (B)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.
 (3)DefinitionsFor purposes of this subsection, the terms institution, agency, or entity mean the entire legal institution, agency, or entity, or any part thereof, including any institution, agency, or entity that controls, is controlled by, or is under common control with such institution, agency, or entity..